Advisory Action
Applicant’s after final arguments and amendments of 5/31/2022 have been fully considered. Claims 16 and 26 are amended. Claims 1-15, 22, 25, 27, 32, and 33 are cancelled. Claim 28 is withdrawn from examination. Claims 16-21, 23-24, 26, 28-31, and 34 are pending. The amendments are entered to put the application in a better position for its potential appeal. The arguments, however, were found not to be persuasive. The Examiner maintains all the rejections in the final office action of 4/1/2022. 
Advisory Action
Applicant’s amendment to claim 26 has overcome the objection previously set forth in the final office action of 4/1/2022. This objection is withdrawn.
The Examiner had requested a clarification of one of the Affiant statements (see final office action of 4/1/2022, page 3). The Examiner appreciates the clarification of Affiant’s statement. This explanation is satisfactory. 
Applicant’s argument that the Examiner has taken the position of “official notice” regarding DIRCX (WO 2010/060641) as related to solid/crystal, has been fully considered and found not to be persuasive (see after final arguments of 5/31/2022, pages 8-9).
Applicant states that the Office Action reverses the logic and states that because DIRCX mentions solids, the solids must be crystal, and therefore the claimed condition of the Tc being greater than the selected given melt processing temperature must have been achieved in DIRCX. The Office Action states that the phrase "behaves as a solid" indicates a crystallization. However, there is no scientific evidence or explanation as to how behaving as a solid means a phase change has occurred. The Examiner is respectfully requested to provide such an explanation of this official notice.
	The examiner respectfully disagrees. No official notice position was taken by the Examiner.
	First, the Examiner showed that DIRCX discloses that the polymer melt can have PA or PET as an additive {[P7, line 16]}; DIRCX further refers to these polymers as "non-solid" polymer particle {[P9, line 61]}; one of ordinary skill in the art understands that, here, DIRCX refers to these polymers as melt or liquid (non-solid). DIRCX further discloses that as the result of flow modification (shear/pressure), these particles behave as they were solid {[P9, lines 6-10] thus an indication of a crystallization event} (see final office action of 4/1/2022, pages 4-5).
	Second, the Examiner relating solid formation to crystallization was not an official notice on the part of the Examiner. DIRCX, itself, throughout its teaching numerously refers to these polymers as crystallizable or crystal forming compounds. 
DIRCX states that PET is in a semi-crystalline state {[P2, line 1] thus formation of crystal when solidified}. DIRCX further teaches that the polymers of its invention, across different zones of different concentrations, have a different crystallinity gradient {[P2, lines 10-13]}, thus clearly stating that upon solidification, they form crystals. 
Even more clearly, DIRCX refers to the phenomenon of “shear-induced crystallization” {[P4, line 25]} that establishes the result of introducing shear is solid formation as crystals. Furthermore, DIRCX in its examples, clearly states that a crystallizable co-polymer was used in the experiments {[P14, line 17]}. 
The Examiner did not take an official notice. DIRCX teaches crystallization of its liquid polymer. To reverse the rejection, Applicant needs to argue the first point that the Examiner made above. The Applicant needs to show that DIRCX does not teach formation of solids, not that its solids are not crystals, since as shown above, they are.
Applicant argument regrading co-angulation and its relation to solidification is persuasive (see after final argument of 5/31/2022, pages 10-13). The Examiner withdraws this argument and notes that this argument was presented as an alternative in the final office action of 4/1/2022 (see page 8, 2nd ¶). Its withdrawal does not change the rejection.
The Examiner maintains the 35 USC 103 rejections made in the final office action of 4/1/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748